Citation Nr: 0333392	
Decision Date: 12/01/03    Archive Date: 12/15/03

DOCKET NO.  01-02 209	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to service connection for bilateral pes planus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Milo Hawley, Counsel


INTRODUCTION

The veteran had active service from January 1983 to February 
1988, and from October 1990 to September 1999.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2000 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Denver, Colorado.  

A September 2002 RO decision satisfied the appeal of the 
issues of increased ratings for migraine headaches with 
vertigo and disabilities related to the right foot, as 
indicated during the May 2003 personal hearing, noting that 
the only issue on appeal is service connection for bilateral 
pes planus. 


REMAND

In a decision promulgated on September 22, 2003, Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, No. 02-
7007, -7008, -7009, -7010 (Fed. Cir. Sept. 22, 2003), the 
United States Court of Appeals for the Federal Circuit 
invalidated the 30-day response period contained in 38 C.F.R. 
§ 3.159(b)(1) as inconsistent with 38 U.S.C. § 5103(b)(1).  
The Court made a conclusion similar to the one reached in 
Disabled Am. Veterans v. Secretary of Veterans Affairs, 327 
F.3d 1339, 1348 (Fed. Cir. 2003) (reviewing a related Board 
regulation, 38 C.F.R. § 19.9).  The Court found that the 30-
day period provided in § 3.159(b)(1), to respond to a VCAA 
duty to notify, is misleading and detrimental to claimants 
whose claims are prematurely denied short of the statutory 
one-year period provided for response.  Therefore, since this 
case is being remanded for additional development, the RO 
must take this opportunity to inform the appellant that a 
full year is allowed to respond to a VCAA notice.

Accordingly, this case is REMANDED to the RO for the 
following:

1.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the recent decision in 
Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, as well as 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002), and any other applicable 
legal precedent.  

2.  The veteran should be afforded a VA 
orthopedic examination to determine the 
existence and etiology of any currently 
manifested bilateral pes planus.  The 
claims file is to be made available to 
the examiner for review and the 
examination report should reflect that 
such review is accomplished.  The 
examiner is requested to offer an opinion 
as to whether it is as least as likely as 
not that the veteran currently has pes 
planus of either foot.  If the veteran 
currently has pes planus the examiner is 
requested to offer an opinion as to 
whether it is as least as likely as not 
that any currently manifested pes planus 
of either foot is related to the 
veteran's active service.  If it cannot 
be determined whether pes planus of 
either foot is related to active service, 
on a medical scientific basis, and 
without invoking processes relating to 
guesses or judgments based upon mere 
conjecture, the examiner should clearly 
and specifically so specify in the 
examination report.

3.  Thereafter, the RO should 
readjudicate the issue on appeal.  If the 
benefit sought on appeal is not granted 
to the veteran's satisfaction, the 
veteran and his representative should be 
provided a supplemental statement of the 
case on all issues in appellate status 
and afforded the appropriate opportunity 
to respond thereto.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  In 
taking this action, the Board implies no conclusion, either 
legal or factual, as to the ultimate outcome warranted.  No 
action is required of the veteran until he is otherwise 
notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	C. P. RUSSELL
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




